      Case: 4:19-cr-00901-SRC Doc. #: 4 Filed: 10/21/19 Page: 1 of 2 PageID #: 7


                    UNITED STATES DISTRICT COURT                                          FILED
                    EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION                                            OCT   21   2019
 UNITED STATES OF AMERICA,          )                                                U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                    )                                                       ST. LOUIS
 Plaintiff,                         )
                                                      )I
 v.                                                   ) No. 4:19 MJ 394 DDN
                                                      )
 BRANDON SHELL,                                       )
                                                      )
 Defendant.                                           )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Cassandra J. Wiemken, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

§3141, et seq.

       As and for its grounds, the Government states as follows:

1.      Defendant is charged with one count of carjacking in violation of Title 18, United States

Code, Section 2119.

2.      Pursuant to Title 18, United States Code, Section 3 l 42(g), the weight of the evidence

against defendant, the defendant's history and characteristics, and the nature and seriousness of

the danger to any person or the community that would be posed by defendant's release warrant

defendant's detention pending trial.

3.      This case involves an armed carjacking. Defendant held four victims at gunpoint and

demanded their money and the keys to their car. He then fled in the car.
     Case: 4:19-cr-00901-SRC Doc. #: 4 Filed: 10/21/19 Page: 2 of 2 PageID #: 8




4.       In other words, Defendant threatened multiple people with a gun.. In doing so, he

demonstrated the significant danger he poses to the community.

5.       There is also a serious risk that the defendant will flee. Defendant was on probation at the

time of the events giving rise to this case. In fact, he was on probation for a 2018 Robbery 1st and

yet, he committed another robbery-this time, an armed carjacking of four victims. Not only does

Defendant have a-significant incentive to flee, but he has demonstrated that he is not amenable to

supervision. Nothing about his current supervision stopped Defendant from committing new

cnmes.

6.       The evidence in this case.is particularly strong. Because a victim's cell phone was in the

car that Defendant took, officers were able to track that phone in real time as Defendant drove the

victims' car from the scene of the carjacking. Once apprehended, Defendant (a convicted felon)

had a gun on him.   He was also identified by victims from the robbery as the person who committed
the armed carjacking.

7.       Notably, the United States anticipates bringing additional charges-specifically a charge

for brandishing a firearm in furtherance of a crime of violence under Title 18, United States Code,

Section 924(c), which would trigger the presumption of detention.

     WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      Isl Cassandra J Wiemken
                                                      CASSANDRA J. WIEMKEN, #91586KY
                                                      Assistant United States Attorney
